—Judgment, Supreme Court, *485New York County (Leland DeGrasse, J.), entered October 16, 1992, upon a verdict determining that defendants’ negligence was not a proximate cause of plaintiffs injuries, and bringing up for review an order, same court and Justice, dated April 1, 1992, which denied plaintiffs motion to set aside the verdict, unanimously affirmed, without costs.
Although the testimony of defendants’ medical experts was equivocal, its weight was a matter for the jury. The verdict sheet properly indicated that defendants’ negligence need only have been a substantial factor in causing plaintiffs injury, and the court’s instruction on proximate cause did not erroneously convey otherwise. Any initial jury uncertainty with respect to the procedural aspects of reporting the verdict was remedied, and there was no substantial jury confusion such as would warrant setting aside the verdict. Concur — Murphy, P. J., Carro, Ellerin and Kupferman, JJ.